       Case 9:19-cr-00049-DLC Document 112 Filed 07/01/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION




  UNITED STATES OF AMERICA,
                                                 CR 19^9-M-DLC
                      Plaintiff,

        vs.                                       ORDER


 JOHN MURRAY BARRY,

                      Defendants.


      Before the Court is the Government’s Unopposed Motion to Dismiss

Forfeiture Items referred to in the Indictment and Plea Agreement. (Doc. 111.)

The Government has learned that all items associated with Barry have already been

administratively forfeited.

      IT IS ORDERED that the Motion (Doc. 111) is GRANTED. All items

associated with Defendant Barry are dismissed as items of forfeiture.

      DATED this        day ofJuly, 2020.
                                                  f\




                                             Dana L. Christensen, District Judge
                                             United States District Court




                                       -1-
